Title: From John Adams to George Washington Adams, 3 November 1821
From: Adams, John
To: Adams, George Washington



My dear George
Montezillo November 3. 1821

Your letter of the 28th. of October has been received with pleasure—First because it is sprightly ingenious and agreeable—Secondly because it is a proof of your continued punctuality and Correspondence—Thirdly because it gives us a most refreshing assurance of the abatement of the epidemic in Washington, Georgetown, and its neighbouring region
Fourthly, because you appear to be pleased with the tranquility and retirement of your present situation—
Fifthly, because you are sensible of the advantage you have of the Society and Councel of your Father, an inestimable blessing for which you can never be grateful enough, for, he is as willing, as he is able, to explain everything to you, and assist you, in every step, in the advancement of your studies—
 Sixthly because you will have so constantly the Society of your Mother, who has as much sense, as she has taste, and as many elegant accomplishments, as she has extensive acquaintance with the world. She can direct you in all your pursuits of French literature, as well as English; she can refine and polish your taste in all things—so much for this time, and this text—now for Politicks.—
I have been reading Vondoncourts Ionian Island from the History of the Intrigues of Venice, Russia, Austria France, and now England with Ali Pacha—It is to me highly probable there will be e’er long be a mighty explosion in the Province of Albania and Ancient Greece which must e’re long be a scene of desolation Or under an independent Government—I wish you would ask your Father, if he can communicate to you—And consequently to me, anything concerning the Proclamation of the Senate of Messina, or concerning the application of the Ionian Islands to our Government—
Your letters George give me a great deal of satisfaction—and I take delight in answering them—
I am your affectionate / Grandfather—
John Adams
P.S. love to your Mother and Mary Hellen

